UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:August 31, 2013 Item 1. Schedule of Investments. Schooner Fund Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 97.89% Amusement, Gambling, and Recreation Industries - 1.01% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing - 4.05% Altria Group, Inc. Coca-Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) - 2.49% CBS Corp. Comcast Corp. DIRECTV (a) Chemical Manufacturing - 10.45% Abbott Laboratories AbbVie, Inc. Amgen, Inc. Bristol-Myers Squibb Co. CF Industries Holdings, Inc. Dow Chemical Co. EI du Pont de Nemours & Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 12.80% Activision Blizzard, Inc. Agilent Technologies, Inc. Apple, Inc. Broadcom Corp. Cisco Systems, Inc. EMC Corp./MA Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Micron Technology, Inc. (a) Northrop Grumman Corp. Raytheon Co. SanDisk Corp. (a) St. Jude Medical, Inc. Texas Instruments, Inc. Western Digital Corp. Couriers and Messengers - 0.96% FedEx Corp. Credit Intermediation and Related Activities - 10.05% American Express Co. Bank of America Corp. Bank Of New York Mellon Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. PNC Financial Services Group, Inc. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. Wells Fargo & Co. Electrical Equipment, Appliance, and Component Manufacturing - 1.97% Corning, Inc. General Electric Co. Food Manufacturing - 2.74% Archer-Daniels-Midland Co. Kraft Foods Group, Inc. Mondelez International, Inc. Food Services and Drinking Places - 1.01% McDonald's Corp. General Merchandise Stores - 0.99% Wal-Mart Stores, Inc. Health and Personal Care Stores - 0.92% CVS Caremark Corp. Walgreen Co. Insurance Carriers and Related Activities - 5.98% Aetna, Inc. Aflac, Inc. American International Group, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. Travelers Cos Inc. Leather and Allied Product Manufacturing - 0.85% NIKE, Inc. Machinery Manufacturing - 1.78% Baker Hughes, Inc. Dover Corp. Management of Companies and Enterprises - 1.92% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Durable Goods - 0.48% Xerox Corp. Merchant Wholesalers, Nondurable Goods - 1.88% Cardinal Health, Inc. Procter & Gamble Co. Miscellaneous Manufacturing - 4.25% 3M Co. Baxter International, Inc. Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. Miscellaneous Store Retailers - 0.81% Staples, Inc. Motion Picture and Sound Recording Industries - 0.94% Time Warner, Inc. Oil and Gas Extraction - 4.16% Anadarko Petroleum Corp. Apache Corp. Hess Corp. Occidental Petroleum Corp. Other Information Services - 1.05% Google, Inc. (a) Paper Manufacturing - 1.01% International Paper Co. Petroleum and Coal Products Manufacturing - 5.32% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Petroleum Corp. Phillips 66 Professional, Scientific, and Technical Services - 0.98% Omnicom Group, Inc. Publishing Industries (except Internet) - 2.49% CA, Inc. Microsoft Corp. Oracle Corp. Rail Transportation - 0.99% CSX Corp. Telecommunications - 2.59% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 5.18% Eaton Corp. PLC (b) Ford Motor Co. General Dynamics Corp. General Motors Co. (a) Honeywell International, Inc. Johnson Controls, Inc. United Technologies Corp. Utilities - 4.85% American Electric Power Co., Inc. DTE Energy Co. Entergy Corp. PG&E Corp. Xcel Energy, Inc. Waste Management and Remediation Services - 0.94% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $234,308,197) CONVERTIBLE PREFERRED STOCKS - 0.60% Utilities - 0.60% Dominion Resources Inc./VA (a) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $1,481,524) PURCHASED OPTIONS - 0.85% SPDR S&P 500 Expiration: September, 2013, Exercise Price: $162.00 Expiration: September, 2013, Exercise Price: $162.00 Expiration: September, 2013, Exercise Price: $163.00 TOTAL PURCHASED OPTIONS (Cost $2,387,378) Total Investments (Cost $238,177,099) - 99.34% Other Assets in Excess of Liabilities - 0.66% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security The cost basis of investments for federal income tax purposes at August 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation - Investments Gross unrealized depreciation - Investments ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the fund are accurately priced.Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs. On at least a weekly basis, the Advisor shall compare the prices provided by the Pricing Service against the prices provided by another independent dealer to assure the reasonableness of the prices. If a price provided by a Pricing Service differs from the price provided by the independent dealer by 10% or more or the Advisor otherwise believes that the price provided by the Pricing Service is inaccurately stated, the Advisor shall price the swap using the average of two prices obtained by independent dealers. In the event the Advisor determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market fund, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted. In considering a fair value determination, factors that August be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Other Investment transactions are recorded on the trade date. The fund determine the gain or loss from investment transactions using the first in – first out (FIFO) method by comparing the original cost of the security lot sold with the net sale proceeds. Dividend income and expense is recognized on the ex-dividend date and interest income and expense is recognized on an accrual basis. Summary of Fair Value Exposure at August 31, 2013 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2013, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks1 $ $
